Citation Nr: 0824024	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-36 972	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.  

2.   Entitlement to service connection for a skin disorder to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of brain 
surgery.

5.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as prostate).

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.   

The Board notes that the veteran indicated that he wanted to 
file a claim of service connection for glaucoma in the May 
2007 VA Form 9.  This issue is referred to the AOJ for 
appropriate action.  

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.   

The issues of entitlement to service connection for 
hypertension, service connection for residuals of brain 
surgery, service connection for benign prostatic hypertrophy 
(claimed as prostate), and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a 
deformity of the penis with his current erectile dysfunction.

2.  The evidence does not show that the veteran's current 
skin disorder is related to active military service.  

3.  The evidence does not show that hepatitis is related to 
active military service.    


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected erectile dysfunction have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.115b, 
Diagnostic Code 7522 (2007).

2.  The veteran's skin disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

3.  Hepatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2005, September 2005, and December 2005 
correspondence, cumulatively, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed skin disorder and 
described the types of information and evidence that the 
veteran should submit in support of his claim.  The RO also 
explained what evidence VA was responsible for obtaining and 
would make reasonable efforts to obtain on his behalf.

Although the veteran was not provided with notice with 
respect to the elements of degree of disability and effective 
date in any of the VCAA notice letters referenced above, such 
notice defect has been remedied.  The veteran was advised how 
VA assigns disability ratings and effective dates in March 
2006 and May 2006 correspondence and the claim was 
subsequently readjudicated.    

In correspondence dated in June 2006, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed hepatitis, 
described the types of information and evidence that the 
veteran should submit in support of his claim, and enclosed a 
hepatitis questionnaire.  The RO also explained what evidence 
VA was responsible for obtaining and would make reasonable 
efforts to obtain on his behalf.  The RO further advised the 
veteran how VA assigns disability ratings and effective 
dates.     

In regard to the veteran's claim for a higher initial rating 
for his service-connected erectile dysfunction, the Board 
notes that the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  As service connection for erectile 
dysfunction was granted and a disability rating and effective 
date was assigned in the March 2006 rating decision, a 
discussion of whether sufficient notice has been provided for 
the veteran's initial rating claim is not necessary.  

The Board further notes that the RO provided the veteran with 
a copy of the March 2006 and November 2006 rating decisions, 
the October 2006 and May 2007 Statements of the Case (SOCs), 
and the February 2007 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran's 
service treatment records and VA and private treatment 
records identified as relevant to the veteran's claims are 
associated with the claims folder.  The veteran was also 
afforded with skin disease examinations in January 2006 and 
January 2007.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

Entitlement to a Compensable Evaluation for Erectile 
Dysfunction

The record reflects that the veteran was granted service 
connection for erectile dysfunction and special monthly 
compensation for loss of use of a creative organ in the March 
2006 RO rating decision.  The veteran is currently assigned a 
noncompensable evaluation for service-connected erectile 
dysfunction associated with his diabetes mellitus type 2 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007) 
effective February 11, 2005, and seeks entitlement to a 
higher initial evaluation.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that there are no criteria provided for a 
noncompensable evaluation under Diagnostic Code 7522.  In 
every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

As noted above, disability evaluations are based on average 
impairment in earning capacity.  Erectile dysfunction alone 
is not considered to be productive of industrial impairment 
to a compensable degree.  

In order for the veteran to receive the next higher 
evaluation of 20 percent under Diagnostic Code 7522, the 
medical evidence must show that he has deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2007).  The objective medical evidence, however, 
does not show deformity of the penis associated with the 
veteran's current erectile dysfunction.  Furthermore, the 
veteran does not contend that he has penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensable.  38 C.F.R. §§ 4.31, 
4.115b, Diagnostic Code 7522 (2007).

To the extent that the veteran's erectile dysfunction affects 
his employability, such has been contemplated in the 
assignment of the current noncompensable schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.



Entitlement to service connection for skin rash

The veteran essentially contends that he developed skin 
rashes approximately two to three months after returning home 
from Vietnam and he has treated the rashes with over-the-
counter medication since that time.  The veteran asserts that 
his skin disorder was caused by exposure to herbicide agents 
in service.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2007). 

The medical evidence of record shows that the veteran 
currently suffers from a skin disorder.  Specifically, the 
January 2007 VA skin disease examiner diagnosed the veteran 
with chronic urticaria.  The record also reflects that the 
veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2007), 
and therefore, he is presumed to have been exposed to an 
herbicide agent, Agent Orange, during service in the absence 
of affirmative evidence to the contrary.  Nonetheless, the 
veteran is not entitled to presumptive service connection 
based on exposure to herbicides because his currently 
diagnosed skin disorder is not a disease enumerated under 
C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  
Moreover, there is no competent medical evidence causally 
linking the veteran's skin disorder to herbicide exposure.  
While the veteran has repeatedly asserted that his skin 
disorder was caused by exposure to herbicide agents in 
service, the veteran is not shown to have the requisite 
medical expertise to render a competent opinion regarding the 
cause of his skin disorder and, consequently, his opinion is 
afforded no probative value.    

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2007), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
 
The Board notes that there are no documented complaints, 
symptoms or findings of skin problems during service.  
Indeed, the veteran has consistently reported that his skin 
rashes began after service.  It is further observed that the 
first documentation of treatment for a skin disorder is not 
shown until many years after service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Moreover, the January 2007 VA skin disease examiner 
concluded that there is no relationship between the veteran's 
chronic urticaria and service and there is no competent 
medical opinion to the contrary.  The Board affords the VA 
skin examiner's opinion great probative value regarding the 
medical question of whether the veteran's current skin 
disorder is related to active military service.   

While the veteran has reported that his skin rashes began a 
few months after service and have recurred since that time 
and the veteran is considered competent to report the 
observable manifestations of his claimed disorder with 
respect to the continuity of symptomatology, the veteran is 
not shown to have the requisite medical expertise to diagnose 
his skin disorder or, as noted above, render a competent 
opinion regarding the cause of his skin disorder.  Moreover, 
the Board affords more probative value to the competent 
medical evidence, which reveals that a skin disorder was 
first diagnosed many years after service and is not causally 
linked to service, than the veteran's statements.        

As the most probative evidence of record does not show that 
the veteran's currently diagnosed skin disorder is related to 
active military service to include as due to herbicide 
exposure, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  As a result, 
the Board finds that the benefit-of-the-doubt doctrine is not 
applicable, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Entitlement to service connection for hepatitis

The veteran contends that he currently suffers from hepatitis 
due to active military service.  The veteran asserts that his 
hepatitis resulted from shots or water borne exposure in 
Vietnam.   

Service connection may be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

It appears that the veteran currently suffers from hepatitis 
B.  In that regard, the Board notes that VA treatment records 
dated in February 2001 reveal that the veteran's November 
2000 lab results showed "hep B core AB positive."  
Subsequent VA treatment records also include hepatitis on the 
veteran's list of active problems.  However, the medical 
evidence does not show that the veteran also has hepatitis C 
as it is observed that the veteran's has repeatedly tested 
negative for the hepatitis C antibody and no definitive 
diagnosis of hepatitis C is of record.  

Nevertheless, the evidence does not show that the veteran's 
current hepatitis is related to active military service.  The 
service medical records are absent any complaints, findings, 
or treatment for hepatitis in service and the veteran has not 
identified any known risk factors for hepatitis for his 
period of active service.  Additionally, the first diagnosis 
of hepatitis is not documented until 2000, approximately 33 
years following separation from service.  Furthermore, no 
medical examiner has suggested that the veteran's hepatitis 
is related to active military service.  Although the veteran 
has reported that his doctors have told him that hepatitis is 
related to active service, no such opinions are included in 
the record.  Moreover, the veteran's account of what health 
care providers purportedly said, filtered as it is through a 
lay person's sensibilities, does not constitute competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

While the veteran has asserted that his hepatitis is related 
to active military service, the veteran is not shown to have 
the requisite medical expertise to render a competent opinion 
regarding the cause of hepatitis.  Thus, his opinion is 
afforded no probative value.  Moreover, the Board affords 
more probative value to the competent medical evidence, which 
reveals that hepatitis was first diagnosed many years after 
service and has not been causally linked to service, than the 
veteran's statements.        

As the most probative evidence of record does not show that 
the veteran's currently diagnosed hepatitis is related to 
active military service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  As a result, the Board finds that the benefit-of-the-
doubt doctrine is not applicable, and the veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

1.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction is denied.  

2.  Entitlement to service connection for a skin disorder to 
include as due to herbicide exposure is denied.  

3.  Entitlement to service connection for hepatitis is 
denied.  


REMAND

After careful review of the record, the Board finds that 
additional development is necessary before proceeding to 
evaluate the merits of the veteran's claims for hypertension, 
benign prostatic hypertrophy, residuals of brain surgery, and 
a TDIU.  

The veteran has asserted that his service-connected diabetes 
mellitus type 2 aggravated his current hypertension.  The 
Board notes that the November 2005 diabetes examiner noted 
that the veteran's diabetes was first diagnosed in May 2002 
and hypertension was first diagnosed in approximately 1998; 
however, he did not provide an opinion regarding the 
possibility of a relationship between the veteran's service-
connected diabetes and hypertension.  Additionally, VA 
treatment records dated in January 2006 and August 2006 
reference the veteran's diabetes and the need to improve 
blood pressure control by increasing medication (i.e., 
lisinopril) and subsequent treatment records make reference 
to continued problems with blood pressure, which may indicate 
that the veteran's diabetes has aggravated his hypertension; 
however, the treatment records include no opinion regarding 
whether or not the veteran's diabetes aggravated his 
hypertension.  In consideration of the foregoing, the Board 
finds that a remand for an appropriate VA examination and 
medical opinion is necessary before the Board may proceed 
with deciding the merits of the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007) 
(stating that VA is required to provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim). 

In addition, the Board notes that the veteran's VA treatment 
records indicate that he currently suffers from a prostate 
disorder.  His service treatment records further note that 
the veteran presented with multiple complaints to include 
dysuria for six days in December 1968 and the examiner noted 
an impression of rule out urinary tract infection vs. 
prostatitis at that time.  Nonetheless, the veteran has not 
been afforded a medical examination with respect to his 
prostate claim.  In consideration of the foregoing, the Board 
finds that a remand for an appropriate VA examination and 
medical opinion is necessary before the Board may proceed 
with deciding the merits of this claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007) 
(stating that VA is required to provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

Moreover, the Board notes that the VA medical examiners in 
early 2006 treatment records have repeatedly suggested that 
the veteran fell and suffered a head injury due to a syncopal 
episode resulting from orthostatic hypotension related to his 
antihypertensive medications.  The veteran is status post 
right craniotomy.  Thus, the outcome of the veteran's 
hypertension claim is inextricably intertwined with his 
service connection claim for residuals of brain surgery.  
Similarly, the veteran's TDIU claim is inextricably 
intertwined with his hypertension claim.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any 
hypertension that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether any 
hypertension found on examination is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), caused or 
aggravated by any service-connected 
disability or otherwise causally or 
etiologically related to service to 
include any symptomatology shown in 
service.  The examiner should provide a 
thorough rationale for his or her opinion.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  The veteran should also be afforded 
with an appropriate VA examination to 
determine the etiology of any prostate 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should state whether any 
prostate disorder found on examination is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), caused 
or aggravated by any service-connected 
disability or otherwise causally or 
etiologically related to service to 
include any symptomatology shown in 
service (The service treatment records 
show that the veteran complained of 
dysuria for 6 days as well as other 
symptoms in December 1968).  The examiner 
should provide a thorough rationale for 
his or her opinion.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.   

3.  Based on the above examinations' 
findings and other evidence contained in 
the claims file, an appropriate medical 
examiner (or medical examiners, if 
appropriate) should provide an opinion as 
to whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

4.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


